 ILLINOIS FRUIT & PRODUCE CORP.Illinois Fruit & Produce Corp.andAl Kollar,Jr. Case38-CA-2500September 24, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSOn June 10, 1976, Administrative Law Judge Sid-ney J. Barban issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, the Charging Party filed ananswering brief, and the General Counsel filed abrief in support of the Administrative Law Judge'sdecision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions 1 and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order as modified below 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent, Illi-nois Fruit & Produce Corp., Streator, Illinois, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Administrative Law Judge'srecommended Order, as modified:1.Substitute the following for paragraph 1(b):"(b) In any other manner interfering with, re-straining, or coercing employees in the exercise ofrights guaranteed by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.1The Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products, Inc.,91NLRB 544 (1950), enfd. X188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 In par. 1(b) of his recommended Order, the Administrative Law Judgeuses the narrow cease-and-desist language, "like or related," rather than thebroad injunctive language, "in any other manner." We shall modify theorder to require, Respondent to cease and desist from in any manner infring-ing upon the rights guaranteed to employees by Sec. 7 of the Act.APPENDIX137NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge, discipline, or other-wise retaliate against a supervisor because hegives testimony, or offers or agrees to give testi-mony, which may be favorable to employees in-volved in an arbitration proceeding under ourbargaining contract with a labor union.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed by the NationalLabor Relations Act, as amended.WE WILL offer Al Kollar, Jr., reinstatement tohis former position or, if that position no longerexists, to a substantially equivalent position,without prejudice to his seniority or other rightsand privileges.WE WILL make Al Kollar, Jr., whole for anyloss of pay or benefits which he may have suf-fered as a result of his discharge, with interest at6 percent per year.ILLINOIS FRUIT & PRODUCE CORP.DECISIONSTATEMENT OF THE CASESIDNEY J. BARBAN, Administrative Law Judge: This mat-ter was heard at Ottaway, Illinois, on March 18, 1976, upona complaint issued on February 10, 1976, based on acharge filed by the above-named Charging Party on Sep-tember 17, 1975. (All dates herein are in 1975, unless other-wise noted.) The complaint alleges that the Respondentnamed above violated Section 8(a)(1) of the Act by thedischarge of the Charging Party, Al Kollar, Jr. (herein Kol-lar).Respondent's answer denies the commission of thealleged unfair labor practices, but admits allegations of thecomplaint sufficient to justify the assertion of jurisdictionunder current standards of the Board (Respondent en-gaged in the wholesale distribution of foods and beverages,in a recent annual period received goods at its Streator,Illinois, facility of a value in excess of $50,000 which hadbeen shipped in interstate commerce), and to support afinding that Teamsters Union Local #722, affiliated withInternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (herein theUnion) is a labor organization within the meaning of theAct.Upon the entire record in this case, from my observationof the witnesses and their demeanor, and after due consid-eration of the briefs filed by the General Counsel, Respon-dent, and the Charging Party, I make the following:226 NLRB No. 27 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS ANDCONCLUSIONS1.THE ISSUEGeneral Counsel contends that Respondent dischargedKollar, a supervisor within the meaning of the Act, becauseof Kollar's testimony at an arbitration hearing on the dis-charge of two warehouse employees, which was favorableto the employees and assertedly contrary to the instruc-tions of management. General Counsel contends that thisviolated the Act. Respondent contends that Kollar was notdischarged for his testimony at the arbitration, but becausehe was a poor supervisor who did not perform as instruct-ed by management.11.THE FACTSA. Respondent's OperationsThis case involves Respondent's warehouse operations.Products are received and stored by warehouse employeesengaged on the first shift, which normally begins at 7 a.m.Products shipped from the warehouse are taken from stor-age, assembled and loaded on trucks by employees on thenight shift, whichstarts at9 or 10 p.m., as scheduled, andcontinuesuntil the work is completed. Shift end time forthe night shift nominallyseemsto be 7 a.m., when the dayshift arrives, but it appears that the night shift rather regu-larly works past that time.During the time material to this proceeding, the nightshift supervisor was Kollar, who was assisted by two assis-tant foremen, John Waylinand BillWoodling. Kollar, whonormally had 14 employees working under him on thenight shift, was responsible to the day shift foreman, Ray-mond Lucas, and to Donald Donaldson, Respondent'sgeneral manager.Normally neither Donaldson nor Lucaswas present during the night shift, although Lucas' shiftfrequently overlapped the night shift. Donaldson visitedthe night shift from time to time.B. Dischargeof theWarehousemenRespondent has a bargaining agreement withthe Unioncovering the operation of its warehouse.There was appar-ently some dissatisfaction with the long hoursworked bythe warehousemen.During the morning of March 25, oneof the warehousemen on the night shift,Lou Oliver, toldKollar that there had been a discussion at a union meetingof the hours, and that he intended to leave at 7 a.m. In fact,both Oliver and another employee,Mike Roach,left at 7that morning without securing permission to leave.The re-mainder of the crew finishedthe workof the night shift notlong thereafter.As Oliverand Roach were leaving, theywere accostedby Lucas, and they told himthat they wereleaving.This actioncame to the attention of Donaldson.Without consulting with Kollar,Donaldson directed thatthe two men be discharged.Kollar, after advising Don-aldsonthathe considered the two men to be good workers,carried out these instructions on the evening of March 25.C. TheArbitrationOliver and Roach filed grievances over their discharges,apparently in part because they were not given warningsrequired by the union contract.' The grievances were notresolved and were noted for arbitration. Kollar was in-formed of the arbitration by Donaldson, who told Kollarthat he was to go to the hearing with Lucas. Donaldsonalso told Kollar to elaborate at the hearing on the fact thatthe two employees were not good workers. In support ofthis,Donaldson showed Kollar some papers which indi-cated that the two had frequently been absent or late atwork. Kollar noted that the dates shown preceded his em-ployment with Respondent.Donaldson's testimony as to this conference with Kollarwas similar to the account given by Kollar, except that hedenies that he told Kollar to testify that the men were badworkers and he states that Kollar knew of their bad absen-tee records. However, Donaldson's testimony confirms hisconflict with Kollar as to whether the two were good em-ployees.A summary of the absentee records of the twowarehousemen shows that almost all the dates precedeKollar's employmentWhere Donaldson's testimony con-flicts with that of Kollar, I credit the latter.At the arbitration hearing, Kollar was asked if the twoemployees, Oliver and Roach, were good employees, andhe testified that they were good workers.The arbitration award directed that Roach be reinstated.When Kollar heard rumors that one of the men was com-ing back, he went to see Donaldson, about June 12, to askabout the outcome of the hearing. Kollar testified thatDonaldson "told me that one of my so-called good workerswas going to come back and the other one wasn't, and Itold him, I says, 'Well, what do you mean?' I said, 'I hadstated to you that they were good workers.' And that I hadanswered the questions as brief as possible in the mannerthat he had told me to answer them. And he said, `Goddamn it, you did not.' He said, `I told you that they weren'tgood workers."'Donaldson's testimony concerning this meeting statesonly that there was a discussion concerning whether thetwo men were good workers, and that Donaldson assertedthat he couldn't understand why Kollar considered em-ployees "who don't show up for work can be good work-ers." I credit Kollar's testimony concerning this meeting.Two day later, Kollar was discharged.D. The Discharge of KollarKollar was employed by Respondent in November 1974.He was trained by the then foreman on the night shift fromthat time until the early part of February 1975 to becomenight shift foreman, and became foreman of that shift atthattime.According to Kollar, he was not reprimanded orcriticized for the performance of his duties prior to the dayof his discharge, on June 14. On that day, Lucas told Kol-'Donaldson, having previously testified that the two men had been fired,when questioned as to why the men weren't given the warnings required bythe contract, shifted to an assertion that they had quit In this and othermatters I find Donaldson an unreliable witness -ILLINOIS FRUIT & PRODUCE CORP.139lar to report to Donaldson's office. Donaldson told Kollarthat he was letting Kollar go. Kollar protested that this was"sudden," that he had been given no warning, and request-ed that he be retained until he could find another-job, as hehad a wife and children to support. According to Kollar,Donaldson refused, making a crude and caustic commentto_ the effect that he didn't carelabout Kollar's personalproblems. Donaldson told Kollar,that he was being let gobecause he wasn't handling the men in the way that Don-aldson wanted them handled.Donaldson, who stated.that he could not recall the dateof Kollar's discharge, testified that he also couldn't remem-ber exactly what happened at this meeting, though he re-called that he told Kollar that he was being let go becauseDonaldson was not satisfied with the way Kollar was run-ning the night crew, that he could not supervise the men.To the extent that the two versions as to this incident con-flict, I credit Kollar.1.Respondent's asserted basis for Kollar's dischargeDonaldson testified that he was "dissatisfied with theway that the night shift was being run, the lack of order,the breakage of merchandise, just the plain lack of direc-tion." 2When asked when these incidents occurred, Don-aldson replied,"[I]t- occurred initially when he was hiredand at times of, my visits _ . . I told him what I wanted, butnever got through to him." I In-response to certain specificleading questions, Donaldson asserted that specific inci-dents were pointed out to Kollar orally, and that, in addi-tion,Respondent's records and other supervisory employ-ees supported his evaluation - of Kollar.Donaldson'stestimony concerning Kollar's asserted deficiences and in-stances of criticism of Kollar were notably vague and un-specific.4 In one instance,- however, Donaldson did assertthat- Kollar engaged in "bill calling," a work task whichshould have been left to others, but even as to this, Don-aldson said this occurred "maybe once each month, some-thing like that, it wasn't a great,deal." On consideration ofthe testimony of the witnesses— I credit Kollar that he wasnot criticized or reprimanded for the performance of hisduties prior to his discharge.Finally, Donaldson testified, "I could see I wasn't goingto get done what I wanted done, and I had made a commit-menttomyself better than 2 months previous to that tofind a replacement, and I was looking for a man 2 or 3months prior to his being discharged."However,Donaldson's explanation, on cross-examination, of the2 At different times, Donaldson stated that he "occasionally" visited thenight shift;that these were "not numerous"; but he had informally evaluat-ed Kollar, on dates he could not recall,"[b]ut I know that I was in thewarehouse on numerous occasions,and called this to [his] attention.11At anotherpoint,he indicated that some of these observations were made inthe daytime, after the night shift.3At another point, Donaldson asserted, "I criticized his work briefly on afew occasions."'Lucas was similarly vague as to any specific incidents in which Kollardid not perform properly,referring to only one instance,apparently in Feb-ruary,when he asseriedly noted in the morning that certain night shiftemployees were not where they should be Lucas was also unable to reciteany specifics as to any conversations with Kollar about his work with thepossible exception of one asserted instance inFebruary.steps he took to find such a replacement was quite vague,and he finally replaced Kollar with Woodling, who hadbeen an assistant foreman on the night shift from the timeKollar became night shift foreman.-Donaldson denied that Koller was discharged because ofhis testimony at the arbitration hearing.Woodling, who replaced Koller as night foreman, testi-fied as to one shift in June, otherwise unspecified, in whichWoodling states that Kollar made erroneous assignmentsof employees, which Woodlmg states he corrected on hisown, so that the work was properly done on that shift.Though Woodling asserted that he reported this to Lucas,neither Lucas nor Donaldson referred to this asserted dere-liction on the part of Kollar. Lucas, as has been noted,stated that he could not recall such a specific instance sinceFebruary.2. Subsequent eventsA week after his discharge, Kollar returned toRespondent's operations.According to his testimony,whichIcredit,KollarsawHaroldDonaldson,Respondent's president, and discussed with him the dis-charge of Oliver and Roach and his own discharge. Kollarasked if there was anything Harold Donaldson could dofor him. Harold Donaldson said that "he would see, thatmaybe there was. But then he asked me if I would go backto the Union representatives and retract my statement thatImade at the arbitration. . . . That . . . Lou'Oliver'andMike Roach were good workers." Harold Donaldson said,"Let's start from there and see what happens.-LaterKollarcalledHaroldDonaldsonattheRespondent's offices, and asked if he had considered theirearlier conversation. Harold Donaldson asked Kollar if hehad done what Donaldson had told him to do-go to theUnion and retract his statement. Kollar said he had not, towhich H. Donaldson replied, "at the present time that hishands were tied right then."Although this testimony of Kollar was not denied, I havenoted and considered D. Donaldson's testimony to the ef-fect that the man Kollar talked to was not the president ofRespondent. The testimony is rather confusing and thecritical point-whether the Harold Donaldson with whomKollar talked was a different man from the Harold Don-aldson who is president of Respondent-was suggested toD. Donaldson by a leading question. No explanation forthis conclusion was given, other than D. Donaldson's 'state-ment that the president of Respondent had talked with himabout Kollar's discharge, but that the Harold Donaldsonwhom Kollar had talked with had not'. D. Donaldson testi-fied that both Harold Donaldsons were not, present atRespondent's operations on a "day to day" basis. As abovenoted, I credit Kollar that he talked with the president ofRespondent. I do not credit D. Donaldson's hearsay asser-tion that he did not.,On his part, D. Donaldson testified that after his dis-charge, Kollar visited him at Respondent's operations and,in effect, admitted that he had not performed as D. Don-aldson expected, and that if he were given his job back, hewould perform as D. Donaldson desired. This was not de-nied by Kollar. 140DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.ANALYSIS AND CONCLUSIONSCONCLUSIONS OF LAWThereseemsto be no dispute among the parties to thisproceeding that the discharge of a supervisor for givinghonest testimony at an arbitration which does not favor hisemployer frustrates the purpose of the Act, and violatesSection 8(a)(1) of the Act. See, e.g.,Rohr Industries, Inc,220 NLRB 1029 (1975), and cases cited therein. There is noclaim that Kollar's testimony at the arbitration hearing wasother than honest, although Respondentseemsto claimthat it is evidence of his bad judgment. Respondent, in anyevent, contends that Kollar was not discharged because histestimony at the arbitration was adverse to Respondent,but because his performance as a supervisor was poor.A critical point in the resolution of the issues in thismatter is the timing of Respondent's action. Kollar wasdischarged right after D. Donaldson had bitterly upbraidedKollar for giving testimony adverse to Respondent at thearbitration hearing which resulted in Respondent having toreinstate one employee whom it had discharged. The depthof this feeling was further revealed by D. Donaldson'sharsh statements at the time Kollar was discharged. Theinference is that the discharge was caused by D.Donaldson's resentmentover the adverse effect of Kollar'stestimony. Thisinferenceis reinforced by H. Donaldson'scomments, when Kollar sought his aid in Kollar's attemptto get his job back, that this attempt would be assisted ifKollar would go to the Union and retract his testimonygiven at the hearing.On the other hand, Respondent's position that Kollarwas discharged because of his poor performance is muchweakened upon consideration of the timing of the event.Thus both D. Donaldson and Lucas, Kollar's superiors,assert that he was unsatisfactory from the beginning of histenure, some 6 or 7 months previously, but he received noreprimand or criticism of his performance, or warning ofhis impending dismissal. D. Donaldson's assertion that hewas looking for a replacement for Kollar for severalmonths appears particularly transparent. At the end, Re-spondent replaced Kollar with an assistant who had beenemployed as long as Kollar. Finally, it is difficult to per-ceive why Respondent picked this particular time to letKollar go for his asserted poor performance, as against anearlier or later time. I have considered Woodling's rathervague testimony concerning an asserted error of assign-ment of men by Kollar sometime in June, but find it unper-suasive. In any event, if this had figured in the decision todischarge Kollar, I would have expected D. Donaldson orLucas to have remembered it, but neither seemed to recallthe incident. On the record as a whole, and from my obser-vation of him as a witness, I do not credit D. Donaldson'stestimony that Kollar was discharged because of his poorperformance of duties as a supervisor, but find that thiswas advanced as a pretext to cover the real reason for histermination, which was Kollar's adverse testimony in thearbitration hearing.For these reasons, and upon the record as a whole, I findthat Respondent violated Section 8(a)(1) of the Act by thedischarge of Al Kollar, Jr., on June 14, 1975.1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Unionis a labor organization within the meaningof Section2(5) of the Act.3.By dischargingAl Kollar,Jr., on June14, 1975, be-cause Kollar gave testimony at an arbitration hearing ad-verse to Respondent's position,Respondent violated Sec-tion 8(a)(1) of the Act,which unfair labor practices affectcommerce within the meaning of Section2(6) and (7) ofthe Act.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) of theAct, it will be recommended that Respondent be orderedto cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act. It hav-ing been found that Respondent unlawfully discharged A]Kollar, Jr., it will be recommended that Respondent beordered to offer Koller immediate and full reinstatement tohis former position or, if that position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority, and other rights, privileges, or benefits or otherworking conditions, and make him whole for any loss ofearnings or benefits suffered by reason of such discrimina-tion, by paying to Kollar a sum of money equivalent to theamount he would have earned from the date of the dis-crimination against him, as found herein, to the date ofRespondent's offer to reinstate him as aforesaid,less hisnet earnings during that period, in accordance with theBoard's formula as set forth in F.W.Woolworth Company,90 NLRB 289 (1950), with interest thereon at the rate of 6percent per annum, as set forth in IsisPlumbing & HeatingCo., 138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDERSThe Respondent,IllinoisFruit & Produce Corp., Strea-tor, Illinois, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging, disciplining, or otherwise discriminat-ing against any supervisor because the supervisor has giv-en, or offered or agreed to give, testimonyin an arbitrationproceeding held pursuant to a collective-bargaining agree-ment.5In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of theNational LaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes ILLINOIS FRUIT & PRODUCE CORP.141(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action which will ef-fectuate the policiesof the Act:(a)Offer Al Kollar, Jr., immediate and full reinstate-ment to his former position or, if that position no longerexists, a substantially equivalent position,without preju-dice to his seniority or other rights and privileges.(b)Make whole Al Kollar, Jr. for any loss of pay orbenefits which he may have suffered as a result of his dis-charge,in the manner set forth in the Remedy section ofthisDecision.(c)Preserve and, upon request,make available to theBoard,or its agents,payroll and other recordsto facilitatethe effectuation of the Order herein.(d) Post at its operations at Streator, Illinois, copies ofthe attached notice marked "Appendix." 6 Copies of saidnotice, on forms provided by the Officer-in-Charge forSubregion 38, after being duly signed by an authorized rep-resentative of Respondent shall be postedby itimmedi-ately upon receipt thereof, and be maintained by it for 60consecutivedaysthereafter,in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toensure that said notices are not altered,defaced,or coveredby any othermaterial.(e)Notify the Officer-in-Charge of Subregion 38, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.6 In the event the Board'sOrder is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."